DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derks (U.S. Patent No.: 5,485,878), hereinafter referred to as Derks ‘878.

Regarding claim 1, Derks ‘878 discloses an air conditioning system (10), comprising: a housing (20), comprising an indoor air supply port (250) {see Figs. 2 and 5: Col 5, lines 9-57}; a first heat exchanger (420), disposed in the housing, comprising a first air outlet (420a) communicated with the indoor air supply port and a first air inlet (420b) {as shown in annotated Fig. 5: Col 5, lines 50-57}; a first air supply mechanism (410), disposed in the housing, a second air outlet (410a) of the first air supply mechanism being provided correspondingly to the first air inlet {as shown in annotated Fig. 5}; and a plurality of replaceable assemblies (62, 92, 310), each of the plurality of replaceable assemblies can be assembled in the housing, the housing being selectively cooperated with one or more of the plurality of replaceable assemblies {as shown in Figs. 2, 8 and 18: Col 5, lines 10-11, Col 6, lines 33-34 and Col 7, lines 37-45}, wherein the housing further comprises an indoor air return port (260) spaced apart from the indoor air supply port {see Col 5, lines 50-57}, wherein the plurality of replaceable assemblies comprise a blind plate assembly (62), the blind plate assembly is disposed in a first cavity (60) of the housing {as shown in Fig. 2: Col 5, lines 9-14}, a third air outlet (76a) of the blind plate assembly is provided correspondingly to a second air inlet (410b) of the first air supply mechanism, and a third air inlet (76) of the blind plate assembly is communicated with the indoor air return port (260) {as shown in annotated Fig. 5}.  

Regarding claim 3, Derks ‘878 discloses the air conditioning system according to claim 21, wherein the housing further comprises a fourth air outlet (42a) and a first outdoor air inlet (344), the blind plate assembly comprises two blocking plates (312) arranged oppositely and a connecting plate (332) connecting the two blocking plates, one of the two blocking plates is used to seal the fourth air outlet, and the connecting plate is used to seal the first outdoor air inlet (334) {as shown in Figs. 1, 18 and 20: Col 7, lines 37-54}.  

Regarding claim 4, Derks ‘878 discloses the air conditioning system according to claim 1, wherein the plurality of replaceable assemblies comprise an air baffle assembly (106) and a first air valve assembly (76) disposed separately, the air baffle assembly and the first air valve assembly are both disposed in a first cavity (60) of the housing, and the first air valve assembly is located between the air baffle assembly and the indoor air return port (260) {as shown in Figs. 2-5: Col 5, line 9 through Col 6, line 26}.

 Regarding claim 5, Derks ‘878 discloses the air conditioning system according to claim 4, wherein the air baffle assembly comprises a first air duct (FAD) and a second air duct (SAD) spaced apart from each other; the first air valve assembly (106) has a first position (as shown in Fig. 4) and a second position (as shown in Fig. 5); when the first air valve assembly is at the first position, the indoor air return port (260) is communicated with the fourth air outlet (68/42a) of the housing by the first air duct {as shown in Fig. 4}, and a first outdoor air inlet (34) of the housing is communicated with a first air supply port (72) of the air baffle assembly by the second air duct (SAD) {as shown in Figs 4 and 5}; and when the first air valve assembly is at the second position {as shown in Fig. 5}, the first air valve assembly is blocked between the first outdoor air inlet and the first air supply port, and the indoor air return port is communicated with a second air supply port (76) of the first air valve assembly {as shown in Fig. 5}.
  
Regarding claim 6, Derks ‘878 discloses the air conditioning system according to claim 5, wherein the air baffle assembly comprises: a third case (64) {as shown in Figs. 2: Col 5, lines 9-13}; and a baffle plate (106), disposed in the third case, when the air baffle assembly is installed in the first cavity of the housing {as shown in Fig. 2}, a closed space (72) being formed in the air baffle assembly, and the baffle plate partitioning the closed space into the first air duct and the second air duct spaced apart from each other {as shown in Fig.  4: Col 5, lines 32-42}.
 
Regarding claim 10, Derks ‘878 discloses the air conditioning system according to claim 5, wherein the first air valve assembly comprises: a second case (102a) {see Figs. 3 and 7: Col 5, lines 18-31 and Col 6, lines 11-16, wherein the (102a) depicts a case the  which consist of a motor and associated computing electronics the constitute an actuator}; a baffle assembly, located in the second case, the baffle assembly comprising a rotating shaft (116) and a baffle (106) connected with the rotating shaft {as shown in Fig. 3: Col 5, lines 18-31); and a first air valve actuator (102a), disposed in the second case, the first air valve actuator being drivingly connected with the baffle so that the baffle is rotatably arranged {see Figs. 3 and 7: Col 5, lines 18-31 and Col 6, lines 11-16, wherein a motor and associated computing electronics within the case (102a) constitute a first air valve actuator}.  

Regarding claim 15, Derks ‘878 discloses the air conditioning system according to claim 1, wherein the housing further comprises a second cavity spaced apart from a first cavity (60) of the housing, and a second heat exchanger (544) and a compressor are disposed in the second cavity {as shown in Figs. 25 and 26: Abstract and Col 8, line 49 through Col 9, line 15}.  

Regarding claim 16, Derks ‘878 discloses the air conditioning system according to claim 1, further comprising a condensing fan assembly (540), the condensing fan assembly being slidably disposed with respect to the housing {as shown in Figs. 25 and 26: Abstract and Col 8, line 60 through Col 9, line 15}.  

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Derks ‘878, in view of Zinger et al. (U.S. PG Pub No.: 2015/0219386 A1), hereinafter referred to as Zinger et al. ‘386.
Regarding claim 13, Derks ‘878 discloses the air conditioning system according to claim 1, further comprising an electric heating assembly (460) disposed on the housing {as shown in Figs. 16 and 19: Col 5, lines 47-49}.
However, Derks ‘878 fails to discloses the limitations of the electric heating assembly being disposed in a drawable manner with respect to the housing.  
Zinger et al. ‘386 teach: the concept of the electric heating assembly (228) disposed on the housing (210), the electric heating assembly being disposed in a drawable manner with respect to the housing {as shown in Figs. 1-4: ¶¶ [0022] and [0030]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Derks ‘878 in view of Zinger et al. ‘386 to include the use of an electric heating assembly disposed on the housing, the electric heating assembly being disposed in a drawable manner with respect to the housing, in order to facilitate defrosting of the evaporator unit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Derks ‘878 in view of Zinger et al. ‘386 to obtain the invention as specified in claim 13.

Regarding claim 14, the combination of Derks ‘878 and Zinger et al. ‘386 disclose and teach the air conditioning system according to claim 13, Derks ‘878 as modified by Zinger et al. ‘386 further disclose wherein track structures (236) are disposed on side walls (212) of the housing, and two ends of the electric heating assembly are provided with slide grooves (240) cooperated with the track structures {as shown in Figs 2: ¶¶ [0023], [0028-0030]}.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Derks ‘878, in view of Wang (English Translated Chinese Publication No.: 204902041 U), hereinafter referred to as Wang ‘041.

Regarding claim 17, Derks ‘878 discloses the air conditioning system according to claim 1, EXCEPT for the limitations further comprising a frequency converter assembly, the frequency converter assembly being slidably disposed with respect to the housing.  
Broglia ‘241 teaches: the concept of a frequency converter assembly (6), the frequency converter assembly capable of being slidably disposed with respect to the housing {as shown in Fig. 1: ¶ [0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Derks ‘878 in view of Wang ‘041 to include the use of a frequency converter assembly, the frequency converter assembly capable of being slidably disposed with respect to the housing, in order to facilitate regulation of the supply of the electric  motor of compressor and to modify the speed of the compressor {Wang ‘041 ¶ [0033]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Derks ‘878 in view of Wang ‘041 to obtain the invention as specified in claim 17.


    PNG
    media_image1.png
    830
    937
    media_image1.png
    Greyscale




Allowable Subject Matter
3.       In regards to allowable subject matter stated in the 08/16/2022 Office Action that claims 2-12 and 18 would be allowable if written into independent form; however, amended claim 1 is not allowable in view of the cited reference to Derks ‘878 as detailed above.
            Claims 7-9, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/10/2022